Citation Nr: 1743960	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  15-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bronchiectasis due to exposure to toxic chemicals.

2.  Entitlement to service connection for pulmonary fibrosis due to exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1954 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which in part denied service connection for the Veteran's claimed respiratory disorders.  The case is now within the jurisdiction of the VA RO in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The service treatment records do not show that the Veteran had any complaints of respiratory symptoms during service.  

2.  The Veteran has current diagnoses of bronchiectasis and pulmonary fibrosis which were made decades after separation from service; the probative evidence of record does not show these disorders are related to service or any in-service exposure to chemicals.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bronchiectasis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for establishing service connection for pulmonary fibrosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran claims entitlement to service connection for lung disorders which he claims are the result of exposure to toxic chemicals during service.  Specifically, he asserts that he was exposed to the chemical "Cl-2" during his service in the Navy and that this is the cause of his currently diagnosed lung disorders.

The evidence establishes that the Veteran retired in 1974 after serving 20 years in the Navy.  He career field was in aircraft repair and maintenance, for 10 years as an enlisted man, followed by 10 years as a Limited Duty Officer.  The Veteran has sent in lay statements and information from the internet related to the use of the chemical Cl-2 in aircraft operations by the Navy during his time in service.  Based on the evidence of the Veteran's career field during service the Board finds that the Veteran was exposed to the chemical Cl-2 during service.  

The Veteran has further submitted extracts from test reports indicating that Cl-2 is toxic "causing adverse effects primarily on the central nervous system."  Animal testing showed toxic "exposures by all routes produce rapidly appearing symptoms of mild excitement, hyperactivity, tremors, severe clonic spasms, weakness, respiratory distress, and occasional clonic convulsions, followed by terminal coma."  Further animal testing with long term inhalation exposure was also shown to cause:  chronic bronchitis, peribronchitis, interstitial pneumonia, and lung abscess.  The lungs of overexposed animals were also shown to be hemorrhagic.  

The Veteran's service treatment records have been obtained, and do not show any complaints of, treatment for, or diagnosis of, any respiratory disorders or any symptoms which the studies show result from Cl-2 exposure.  All the examination reports of record reveal normal clinical evaluation of the Veteran's chest and lungs along with normal chest x-ray results.  

The Veteran has submitted copies of medical records from his private physician dated from December 2011 to June 2012.  The Veteran was seen for evaluation after reporting a history of symptoms of shortness of breath and asthma.  A December 2011 chest x-ray report revealed an impression of "pulmonary fibrotic changes with bronchiectasis most pronounced in the lower lobes.  Linear scarring or subsegmental atelectasis in the right midlung."  

January 2012 pulmonary function test (PFT) results revealed "moderate diffusion defect - pulmonary vascular."  In January 2012 CT examination of the chest was also conducted and revealed "findings consistent with bilateral pulmonary fibrosis with mild bronchiectasis in the right base and perihilar upper lobes bilaterally.  No evidence for acute infiltrate.  No evidence for secondary findings to suggest underlying etiology."  

The noted medical history on the clinical record was that the Veteran was a former smoker who smoked 2 packs of cigarettes a day at the time he was smoking.  The diagnosis was bronchiectasis without acute exacerbation, and postinflammatory pulmonary fibrosis.  In a June 2012 patient visit note the Veteran specifically brought up that he was exposed to Cl-2 and that he "has pulmonary fibrosis.  He had 1 skin exposure and no neuropathy.  He was exposed to it for about 6 months.  Off and on."  The record again notes that the Veteran is a former smoker.  The physician stated in the counseling/education section of the note that it "is possible that he had exposure to [Cl-2] causing underlying pulmonary fibrosis."

In September 2013, VA Compensation and Pension examination of the Veteran was conducted.  Respiratory examination indicated diagnosis of chronic obstructive pulmonary disease (COPD), pulmonary fibrosis, and bronchiectasis.  The Veteran reported symptoms of:  shortness of breath with more than 30 yards of exertion; chronic dry cough; tightness in chest with deep breaths; and hoarseness of his voice.  He reported an increase in symptoms in the past 3 years.  Chest x-ray examination revealed normal findings, while PFT results revealed no current limitations.  The examiner's medical opinion was that the Veteran's current lung conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner acknowledged the Veteran's reported exposure to Cl-2 while serving in the Navy in 1968 or 1969, but that after review of all of the private medical evidence in conjunction with the current examination results that the Veteran's symptoms were consistent with COPD and more than likely caused by his history of smoking.  

The Veteran asserts that VA has not properly weighed the evidence.  Review of the evidence shows that the Veteran has current respiratory disorders diagnosed as bronchiectasis and pulmonary fibrosis which were first diagnosed almost 4 decades after the Veteran retired from service and 4 decades after his reported exposure to Cl-2 during service.  While the private physician indicated it was possible that the Veteran's exposure to Cl-2 caused the underlying pulmonary fibrosis, he also indicated in other diagnoses that the condition is of uncertain etiology and notes a history of smoking.  This makes the private physician's opinion speculative at best.  Moreover, while the Veteran has produced extracts from reports showing acute respiratory symptoms can be caused by Cl-2 exposure; no such symptoms were shown in the service treatment records or reported as having occurred by the Veteran.  The VA examiner considered the Veteran's reported Cl-2 exposure during service, reviewed the record, examined the Veteran and concluded that the Veteran's respiratory disorders were the result of COPD caused by the Veteran's long history of smoking. In weighing the evidence, the Board finds that the VA examiner's opinion is more probative than the private opinion or the submitted medical treatise evidence.
  
To the extent that the Veteran asserts that there is a relationship between his exposure to Cl-2 and his current respiratory problems, these lay statements are not found competent to establish a nexus. The determination of the cause of a respiratory disorder is not an observable finding, the Veteran is competent to report symptoms, such as difficulty breathing, but this competency does not extend to the cause of those symptoms. That type of determination requires clinical testing, medical training and knowledge that are beyond a lay person's skill level. 

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for bronchiectasis and pulmonary fibrosis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bronchiectasis is denied.  

Service connection for pulmonary fibrosis is denied.  









____________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


